               Case 18-12491-CSS              Doc 2173        Filed 11/02/20      Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

----------------------------------------------------------------x
In re:                                                               Chapter 11

PROMISE HEALTHCARE GROUP, LLC., et al.,                              Case No. 18-12491(CSS)

            Debtors.                                                 (Jointly Administered)
----------------------------------------------------------------x

                                  SUBSTITUTION OF ATTORNEYS

        The undersigned hereby consent to the substitution of Geoffrey G. Grivner, Esq. and

Mark Pfeiffer, Esq., in place of Mary F. Caloway, as attorneys for Nautilus Insurance Co.

(“Nautilus”), in the above-captioned Chapter 11 case.

WITHDRAWING:                                               APPEARING BY SUBSTITUTION:

BUCHANAN INGERSOLL & ROONEY                                BUCHANAN INGERSOLL & ROONEY
PC                                                         PC


       /s/ Mary F. Caloway                                          /s/ Geoffrey G. Grivner
       Mary F. Caloway (3059)                                       Geoffrey G. Grivner (4711)
       919 N. Market Street, Suite 990                              919 N. Market Street, Suite 990
       Wilmington, DE 19801                                         Wilmington, DE 19801
       Tel: (302) 552-4200                                          Tel: (302) 552-4200
       Email: mary.caloway@bipc.com                                 Email: Geoffrey.grivner@bipc.com

                                                                    Mark Pfeiffer (Pro Hac Vice Pending)
       Attorneys for Nautilus Insurance Co.                         50 S. 16th Street, Suite 200
                                                                    Philadelphia, PA 19102
                                                                    Tel: (215) 665-8700
       Dated: October 6, 2020                                       Email: mark.pfeiffer@bipc.com

                                                                    Attorneys for Nautilus Insurance Co.


                                                                    Dated: November 2, 2020
                Case 18-12491-CSS      Doc 2173     Filed 11/02/20     Page 2 of 2




                                     Certificate of Service

        I, Geoffrey Grivner, do hereby certify that on the 2nd day of November, 2020, I caused a

copy of the foregoing Substitution of Attorneys to be served upon interested parties via ECF

notification.




Dated: November 2, 2020
                                     BUCHANAN INGERSOLL & ROONEY PC

                                     /s/ Geoffrey G. Grivner
                                     Geoffrey G. Grivner (4711)
                                     919 North Market Street, Suite 990
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 552-4200
                                     Facsimile: (302) 552-4295
                                     Email: geoffrey.grivner@bipc.com
                                     -and-

                                     Mark Pfeiffer, Esq. (Pro Hac Vice Pending)
                                     BUCHANAN INGERSOLL & ROONEY PC
                                     50 S. 16th Street, Suite 200
                                     Philadelphia, PA 19102
                                     Telephone: (215) 665-8700
                                     Facsimile: (215) 665-8760
                                     Email: mark.pfeiffer@bipc.com


                                     Counsel to Nautilus Insurance Co.
